IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41903

STATE OF IDAHO,                                 )   2014 Unpublished Opinion No. 869
                                                )
       Plaintiff-Respondent,                    )   Filed: December 16, 2014
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
COURDALE LEE,                                   )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge
                  ________________________________________________

PER CURIAM
       Courdale Lee was found guilty of domestic violence in the presence of a child, I.C.
§§ 18-903(a), 18-918(2) and 18-918(4), and intimidating a witness, I.C. § 18-2604. The district
court sentenced Lee to a unified term of ten years, with a minimum period of confinement of
three years, for domestic violence in the presence of a child and a consecutive indeterminate
five-year term for intimidating a witness. The district court retained jurisdiction and Lee was
sent to participate in the rider program. The district court thereafter relinquished jurisdiction.
Lee sought an I.C.R 35 motion for reduction of his sentences, which the district court denied.
Lee appeals.



                                                1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Lee’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Lee’s Rule 35
motion is affirmed.




                                              2